Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.
Double asterisks denote omissions.


AMENDMENT NO. 1 TO EXCLUSIVE LICENSE AGREEMENT WITH KNOW-HOW
This Amendment No. 1 to Exclusive License Agreement with Know-How (“Amendment”)
is made effective as of May 1, 2020, by and among the Trustees of the University
of Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), the University
of Florida Research Foundation, Incorporated, a nonstock, nonprofit Florida
corporation (“UFRF”; together with Penn, the “Licensors”) and IVERIC bio, Inc.,
a Delaware corporation (“Licensee”).
Recitals
WHEREAS, the Licensors and Licensee entered into an Exclusive License Agreement
with Know-How, dated as of April 10, 2019 (the “License Agreement”) pursuant to
which the Licensors granted Licensee exclusive rights to certain patent rights
and information and non-exclusive rights to certain know-how, in each case to
develop, manufacture and commercialize certain gene therapy technologies in the
field of treating diseases associated with mutations in the BEST1 gene;
WHEREAS, in connection with the License Agreement, Licensee entered into
separate sponsored research agreements with Penn and UFRF;
WHEREAS, as a result of the sponsored research with Penn, Penn has filed [**]
patent applications covering certain methods of treating BEST1-related retinal
diseases (the “Patent Applications”) and the Patent Applications constitute
“Related Penn Intellectual Property” under the Penn SRA;
WHEREAS, Licensee exercised its option rights under the Penn SRA to include the
Patent Applications as “Subsequently Added Intellectual Property” under the
License Agreement; and
WHEREAS, the Licensors and Licensee agree to amend the License Agreement to add
such Subsequently Added Intellectual Property.
Agreement
The Licensors and Licensee agree as follows:
1.
The Patent Applications, which are described in the Appendix 1 of this
Amendment, and all patent rights arising therefrom constitute Subsequently Added
Intellectual Property and Appendix G to the License Agreement is hereby amended
by adding the information on Appendix 1 hereto to Appendix G.



2.
The following definitions shall be added to Section 1 of the License Agreement
in the appropriate alphabetical order:



“Penn Subsequently Added Intellectual Property” means Subsequently Added
Intellectual Property arising under the Penn SRA.


“UF Subsequently Added Intellectual Property” means Subsequently Added
Intellectual Property arising under the UF SRA.


3.
The following subsections shall be added to Section 7 of the License Agreement
(Patent Prosecution):










--------------------------------------------------------------------------------





7.6
Prosecution of the Subsequently Added Intellectual Property. Penn shall file,
prosecute, and maintain the Patent Rights related to the Penn Subsequently Added
Intellectual Property using counsel of its choice reasonably acceptable to
Licensee, and UFRF shall file, prosecute, and maintain the Patent Rights related
to the UF Subsequently Added Intellectual Property using counsel of its choice
reasonably acceptable to Licensee. Licensee acknowledges that for Penn
Subsequently Added Intellectual Property, [**] is acceptable and for UF
Subsequently Added Intellectual Property, [**] is acceptable. Penn or UFRF, as
applicable, shall promptly provide Licensee with copies of all documents sent to
and received from the United States Patent and Trademark Office and foreign
patent offices relating to Penn Subsequently Added Intellectual Property or UF
Subsequently Added Intellectual Property, as applicable. Licensee shall keep
those documents confidential.

7.7
Consultation and Maintenance.

(a)
Penn or UFRF, as applicable, will solicit input from Licensee regarding (a)
actions to be taken and material decisions in connection with prosecution and
maintenance of the Patent Rights related to Penn Subsequently Added Intellectual
Property or UF Subsequently Added Intellectual Property, as applicable, and (b)
fees, annuities, costs and expenses to be incurred in connection therewith. Penn
or UFRF, as applicable, will submit, or will cause to be submitted to Licensee
(or its designated counsel) all correspondence or other materials related to the
preparation, filing, prosecution (including interferences and oppositions),
issuance, maintenance and reporting of the Patent Rights related to Penn
Subsequently Added Intellectual Property or UF Subsequently Added Intellectual
Property, as applicable, for Licensee’s review and comment prior to any filing
or other submission thereof, and Penn or UFRF, as applicable, will give due
consideration to comments provided by Licensee or Licensee’s counsel. If
Licensee fails to provide comments regarding actions to be taken, submissions or
payment of fees, annuities, or other costs or expenses within [**] of the date
of Penn’s or UFRF’s, as applicable, submission thereof to Licensee, then Penn or
UFRF, as applicable, will assume Licensee has no comments.

(b)
Penn or UFRF, as applicable, shall maintain the Patent Rights related to Penn
Subsequently Added Intellectual Property or UF Subsequently Added Intellectual
Property, as applicable, in at least the following countries: [**]. Licensee
shall pay all costs and expenses incurred by Penn or UFRF, as applicable,
related to the preparation, filing, prosecution (including interferences and
oppositions), issuance, maintenance and reporting of the Patent Rights related
to Penn Subsequently Added Intellectual Property or UF Subsequently Added
Intellectual Property, as applicable, in such countries and in any additional
countries or jurisdictions in which Penn or UFRF, as applicable, and Licensee
mutually agree to pursue such preparation, filing, prosecution (including
interferences and oppositions), issuance, maintenance and reporting, in each
case that were not previously reimbursed, within [**] of receipt of an invoice
from Penn or UFRF, as applicable. Licensee shall keep Penn or UFRF, as
applicable, fully apprised of the entity status of Licensee and all Sublicensees
with respect to United States and applicable foreign patent laws. Licensee shall
inform Penn or UFRF, as applicable, of any changes in writing of the entity
status from “small entity” to “large entity” or vice versa with respect to
United States and applicable foreign patent laws within [**] of any change.

(c )
Penn or UFRF, as applicable, shall, with respect to Penn Subsequently Added
Intellectual Property or UF Subsequently Added Intellectual Property, as
applicable, and any related Patent








--------------------------------------------------------------------------------





Rights, remain in compliance with The Patent and Trademark Law Amendments Act of
1980 (Public Law 96-517; 35 U.S.C. §§ 200-212), including any amendments thereto
and all regulations promulgated thereunder, and shall reasonably assist Licensee
in complying with Licensee’s obligations under such law, including, as
applicable, that set forth in Section 17.1.
(d)
Licensee shall have the sole right in electing which of the Patent Rights
related to Subsequently Added Intellectual Property shall receive any patent
term extension under 35 U.S.C. § 156 in the United States, supplemental
protection certificate in the European Union and similar rights in foreign
jurisdictions. Penn or UFRF, as applicable, and Licensee shall cooperate in
timely filing and obtaining the patent term extension, supplemental protection
certificate and similar rights for such Patent Right(s) elected by Licensee.

7.8
Licensee may elect upon [**] prior written notice to decline to reimburse Penn
or UFRF, as applicable, for patent expenses for any Patent Right related to Penn
Subsequently Added Intellectual Property or UF Subsequently Added Intellectual
Property, as applicable, in any particular country or jurisdiction, provided
that if Licensee elects to decline to reimburse Penn or UFRF, as applicable, for
such patent expenses in any country, then upon such election, the license
granted to Licensee by this Agreement terminates after the [**] with respect to
the applicable Patent Right in that country or jurisdiction.



4.
Reimbursement. Licensee shall pay Penn, within [**] after receipt of an invoice
therefor, to reimburse expenses associated with preparation, filing,
prosecution, issuance, maintenance, and reporting of the Patent Rights relating
to the Patent Applications incurred prior to the effective date of this
Amendment.



5.
Except as expressly set forth in this Amendment, the License Agreement remains
in full force and effect in accordance with its terms.



6.
Penn and UFRF each consents to Licensee filing a copy of this Amendment with the
Securities and Exchange Commission, in accordance with its rules and
regulations.



7.
This Amendment may be executed in counterparts, each of which will be deemed an
original, and all of which together will be deemed to be one and the same
instrument. A portable document format (PDF) or electronic copy of this
Amendment, including the signature pages, will be deemed an original.

[Signatures follow]







--------------------------------------------------------------------------------







This Amendment No. 1 to Exclusive License Agreement with Know-How is entered
into by the parties by their duly authorized signatories.
Licensors:
TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA




By: _/s/ Benjamin Dibling__________________
Name: Benjamin Dibling, Ph.D.
Title: Executive Director of Licensing,
Penn Center for Innovation


UNIVERSITY OF FLORIDA RESEARCH FOUNDATION, INCORPORATED




By: _/s/ Jim O’Connell____________________
Name: Jim O’Connell
Title: Director, UF Innovate | Tech Licensing


Licensee:
IVERIC BIO, INC.




By: _/s/ Abraham Scaria________________
Name: Abraham Scaria, Ph.D.
Title: Chief Scientific Officer









